Citation Nr: 1545032	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a vision disorder.

4.  Entitlement to service connection for a vision disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, but came to the Board from the Los Angeles, California RO.

In July 2013, the Veteran testified at a hearing at the Los Angeles RO before a Decision Review Officer.  In July 2015, the Veteran testified at a hearing at the Los Angeles RO before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the October 2007 rating decision denying entitlement to service connection for PTSD is final.

2.  Evidence received since the October 2007 rating decision raises a reasonable possibility of substantiating this claim.  

3.  The Veteran did not engage in combat against enemy forces and his alleged in-service stressors have not been independently verified.

4.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to active military service or events therein; there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.

5.  In the absence of a timely perfected appeal, the October 2007 rating decision denying entitlement to service connection for a vision disorder is final.

6.  Evidence received since the October 2007 rating decision raises a substantial possibility of substantiating this claim.  

7.  The preponderance of the evidence is against finding that the Veteran has a vision disorder due to a disease or injury in service or service connected disability, or any continuing vision disorder that was permanently made worse by service or service connected disability.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been received.  38 U.S.C.A. §§  5108, 7105 (West 2014); 38 C.F.R. §§  3.104, 3.156, 20.1103 (2015).  

2.  The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§  1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The October 2007 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a vision disorder has been received.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§  3.104, 3.156, 20.1103.  

4.  The criteria for establishing service connection for a vision disorder have not been met.  38 U.S.C.A. §§  1110, 1111, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2009.  The claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was last adjudicated in June 2014 and the claim for entitlement to service connection for a vision disorder was last adjudicated in September 2013.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran, and other lay statements.

The Veteran was also afforded VA hearings with a Decision Review Officer in July 2013 and with the undersigned in July 2015.  During each hearing, the Decision Review Officer and the undersigned, respectively, explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the Decision Review Officer and the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103(c)(2) (2015).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

New and Material Evidence

The Veteran contends that he has PTSD as a result of assault and harassment while on active duty and a vision disorder as a result of the same assault.

The Veteran was previously denied entitlement to service connection for PTSD and a vision disorder in a rating decision by the San Diego, California RO dated in October 2007.  The Veteran's claim for entitlement to service connection for PTSD was denied on the basis of insufficient information regarding the claimed in-service stressors and the appellant's claim for entitlement to service connection for a vision disorder was denied on the basis of insufficient proof of a relationship between any current disorder and any in-service injury or illness.  Although notified of the denials, the Veteran did not perfect an appeal to the October 2007 rating decision; the appellant also did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§  20.200, 20.201, 20.202 (2015).  The RO's denial of the claims is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. §  7105.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. §  7105; 38 C.F.R. §§  20.1103, 20.1105 (2015).  Pursuant to 38 U.S.C.A. §  5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

With regard to the PTSD claim, since the October 2007 rating decision, the Veteran has submitted more detailed accounts of his claimed in-service stressors.  In addition, VA treatment records have been obtained and associated with the claims file and the Veteran has been afforded an additional VA examination.  As the record now contains more evidence pertinent to the claimed in-service stressors than it did in October 2007, the Board finds that new and material evidence has been received which pertains to a previously unestablished fact necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. §  3.156(a) for new and material evidence, the claim is reopened.  

With regard to the vision claim, since the October 2007 rating decision, the Veteran has submitted a private medical opinion on the issue of nexus to service.  In addition, VA treatment records have been obtained and associated with the claims file and the Veteran has been afforded an additional VA examination.  As the record now contains more evidence pertinent to the issue of nexus to service than it did in October 2007, the Board finds that new and material evidence has been received which pertains to a previously unestablished fact necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. §  3.156(a) for new and material evidence, the claim is reopened.  

With regard to both claims, review of the record on appeal reveals that the RO reopened both claims and proceeded to decisions on the merits.  There was full discussion of the evidence needed to deal with the claims on the merits.  As such, the Board may proceed to a consideration of the merits of each claim without prejudice to the Veteran.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §  3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

PTSD

The Veteran's treatment records establish that he has been diagnosed with PTSD.  The disputed issue is whether his claimed in-service stressors occurred.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by VA. 38 C.F.R. §  4.125 (2015).  A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror. A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Id. 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  See 38 U.S.C.A. §  1154(b) (West 2014); 38 C.F.R. §  3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Although the Veteran served during a time of war, there is no evidence that he ever engaged in combat.

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. App. 163.  Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).  

There are special considerations for PTSD claims predicated on personal assault.  The pertinent regulation, 38 C.F.R. §  3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. §  3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of  depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. §  3.304(f)(5).  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. §  3.304(f)(5).  

It is the Board's responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The law provides, however, that the Board is not required to accept a veteran's uncorroborated account of his or her active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept a veteran's statements regarding his alleged symptoms, including nightmares, flashbacks, and other difficulties associated with active service, if the Board does not find the statements regarding symptoms to be credible.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran attests that he developed PTSD as a result of a general pattern of harassment and one specific instance of assault.  Because none of these claimed stressors are related to combat or fear of hostile military activity, independent corroboration is necessary.  The Veteran's account of his stressors lacks credible supporting evidence and cannot be otherwise verified.

According to the Veteran, as punishment for sleeping on one night when another soldier had said that no one in the barracks was to sleep, he was subjected to a beating that caused a laceration above his left eye.  During the same incident, the Veteran alleges that another soldier swallowed his tongue, stopped breathing, and only survived because a soldier fished his tongue out of his throat.  

The Veteran's account of the aftermath of this alleged incident has varied over the years.  During a February 1999 VA examination, the Veteran stated that he reported the incident to his First Sergeant, who refused to help and denied him access to medical treatment.  In an October 2002 statement, the Veteran reported that other soldiers intimidated him into not reporting the incident and that, instead, he only sought medical treatment from his First Sergeant, who refused it, after which two other soldiers administered first aid.  In an October 2014 statement, the Veteran denied approaching his First Sergeant after the incident at all and said that two other soldiers treated the wound.  

The Veteran's account of his stressors is bereft of corroborating evidence.  A generalized pattern of harassment is, by its very nature, unverifiable.  As for the assault, there is no independent corroboration of the incident.  The Veteran has not submitted any statement by a witness to the incident and, more than forty years later, any silencing effect of intimidation by fellow soldiers would have long since passed.  In a May 1998 statement, the Veteran's sister stated that the appellant had written to her to complain about ill treatment and an eye injury; it is not clear from this statement whether this correspondence occurred at the time of the alleged incident or long after and the Veteran has not submitted any copy of this correspondence.  The Veteran also testified during the Decision Review Officer hearing that he told his mother of the incident and that his mother wrote to Congress about it; the Veteran has not submitted any copy or record of this correspondence or of any response to it.  

In addition to lacking corroborating evidence, the Veteran's account is not credible.  It is not credible that an incident that occurred in full view of other soldiers, in which a soldier nearly died from swallowing his own tongue, would go unreported by all, including by the alleged victim of the assault.  It is not credible that a person who was too terrified of retaliation to report the incident or seek treatment would instead commit his report to writing and indirectly seek a Congressional inquiry.  Lastly, the Veteran entered active duty on October 27, 1967 and the eye exam that diagnosed him with retinitis pigmentosa, an exam he alleges to have occurred after the eye injury, took place on November 2, 1967.  It is not credible that an eye exam within less than a week of an untreated eye injury severe enough to leave a lifelong scar would fail to mention such an injury.  During the July 2015 hearing before the undersigned, the Veteran offered to show the undersigned his scar; even if the resolution of the video equipment used for the hearing permitted verification that a scar exists, it would not prove that the scar results from any specific injury.  

Because there is no credible supporting evidence of the Veteran's claimed stressors, his claim must be denied.  There is also no evidence that the Veteran has another acquired psychiatric disorder that is related to his active duty service.  The Veteran once alleged that he has bipolar disorder as a result of his service, but he withdrew that claim during the July 2013 Decision Review Officer hearing.  

Furthermore, the Board has also considered whether service connection for a psychiatric disorder is warranted on a presumptive basis.  Psychosis shall be presumed to have been incurred in service when a veteran has served continuously for 90 days or more during a period of war and it manifests to a degree of 10 percent or more within one year from termination of service.   38 U.S.C.A. §  1112; 38 C.F.R. §§  3.307, 3.309.  In this case, there is no evidence that the Veteran was diagnosed with or was otherwise shown to have a psychiatric disorder during service or a psychosis within one year from termination of service, nor has the Veteran alleged that he had any medical treatment for a psychiatric disorder at that time.  Therefore, this presumption is inapplicable in the current case.  

In short, there is no competent and probative evidence showing that the Veteran has a valid, current diagnosis of PTSD based on a corroborated stressor or that he has had a diagnosis of another psychiatric disability which has been connected through competent and probative evidence to his service, either directly or presumptively. Accordingly, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.   

Vision

The Veteran alleges that he has a vision disorder, retinitis pigmentosa, as a result of the same assault he claims as a stressor for PTSD.  It is undisputed that the Veteran has a current diagnosis of bilateral retinitis pigmentosa and that he was first diagnosed with the disorder during his active duty service.  What is disputed is whether the Veteran had the disorder prior to service and, if so, whether anything during his service aggravated it.

When determining service connection, a presumption of soundness applies. 38 U.S.C.A. §  1111; 38 C.F.R. §  3.304(b).  Pursuant to such presumption, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.

In July 2003 the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. §  1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §  3.306(b).

The record contains numerous medical opinions regarding the Veteran's vision.  The Veteran was note to have some visual impairment on examination at service entry.  In November 1967, an examining physician found that the Veteran's retinitis pigmentosa predated his active duty service.  A June 1998 private medical opinion stated that aggravation of retinitis pigmentosa by injury was very rare and that it had not happened in the Veteran's case.  Two VA examiners in February 1999 expressed no opinion on the issue.  A September 2000 private medical opinion stated that retinitis pigmentosa is thought to be a hereditary disorder and that the Veteran's lay statements and records did not establish aggravation by service.  A September 2006 private medical opinion stated that, although it was theoretically possible for injury to aggravate retinitis pigmentosa, it was a genetic disorder that would inevitably progress.  A December 2009 private medical opinion by the author of the September 2006 opinion again stated that it was possible for injury to aggravate retinitis pigmentosa.  The December 2009 opinion further notes that, although retinitis pigmentosa is a genetic disorder, a lack of any family history of a diagnosis of retinitis pigmentosa is common due to the nature of recessive or sporadic genes.  Lastly, an August 2013 VA examiner opined that retinitis pigmentosa is a hereditary, progressive disorder and that stress will not cause or aggravate it.  

The medical evidence of record establishes that the Veteran's retinitis pigmentosa clearly and unmistakably predated his active duty service and was not aggravated by it.  The medical opinions of record establish that retinitis pigmentosa is a genetic disorder.  A genetic disorder is, by definition, something that exists within a person's body from birth and the December 2009 private medical opinion credibly explained why a lack of diagnosed retinitis pigmentosa in the Veteran's family history does not affect this determination.  The numerous medical opinions of record establish, at most, that aggravation by injury is theoretically possible, not that it is at all likely or that it happened in the Veteran's case.  Furthermore, nothing in the medical evidence of record explains how an injury to one eye could possibly cause a genetic disorder to manifest or worsen in both eyes.  

The only statements in favor of a finding of a relationship to service are those of the Veteran himself and other lay people.  The Board acknowledges the Veteran's statements indicating that he has had a long history of vision problems, and he is competent to report on matters observed or within his personal knowledge, such as medical symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as laypeople not shown to possess appropriate medical training and expertise, the Veteran and other lay people are not competent to render an opinion on the etiology of the Veteran's vision disorder or whether his vision disorder was permanently aggravated by service, as such requires medical expertise to determine such etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion that his vision disorder was caused or aggravated by any event in service is not a competent medical opinion.  As such, the medical findings and opinions of the VA examiners  and private physicians warrant greater probative weight than lay contentions.

Moreover, as stated in the discussion of the Veteran's PTSD claim, the Board does not find that the alleged in-service injury occurred.  The Veteran's service treatment records establish that, six days after entering active duty service, the Veteran was diagnosed with retinitis pigmentosa and that, at that time, military physicians saw no sign of any injury to the Veteran's left eye.  

Based on this evidence and the medical opinions of record, the preponderance of the evidence indicates that the Veteran's retinitis pigmentosa clearly and unmistakably preexisted his service and was not aggravated by service.  Accordingly, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. at 55-57.   



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

New and material evidence having been received, the claim of entitlement to service connection for a vision disorder is reopened.

Entitlement to service connection for a vision disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


